UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7198


ROBERT TROY TAYLOR,

                 Petitioner - Appellant,

          v.

BERNARD MCKIE,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:13-cv-02239-RMG)


Submitted:   January 29, 2015              Decided:   March 30, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Troy Taylor, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney  General, Alphonso  Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Troy   Taylor       seeks     to    appeal       the   district

court’s    order     accepting       in    part    the      recommendation        of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition.         The order is not appealable unless a circuit

justice    or    judge   issues   a       certificate       of   appealability.          28

U.S.C. § 2253(c)(1)(A) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.     Cockrell,       537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Taylor has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3